 


109 HR 3181 IH: To amend the Internal Revenue Code of 1986 to exclude from gross income qualified attorney fees.
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3181 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Mr. Paul introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to exclude from gross income qualified attorney fees. 
 
 
1.Exclusion of attorney fees 
(a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to items specifically excluded from gross income) is amended by inserting after section 139A the following new section: 
 
139B.Qualified attorney fees 
(a)General ruleIn the case of an individual, gross income does not include qualified attorney fees paid by the individual. 
(b)Qualified attorney feesFor purposes of this section, the term qualified attorney fees means attorney fees and court costs paid by, or on behalf of, the taxpayer in connection with any judgment or settlement (whether by suit or agreement and whether as lump sum or periodic payments) resulting from a civil action brought by the taxpayer in a court of law.. 
(b)Clerical amendmentThe table of sections for such part is amended by inserting after the item relating to section 139A the following new item: 
 
 
Sec. 139B. Qualified attorney fees. 
(c)Effective dateThe amendments made by this section shall apply to attorney fees paid on or after January 1, 2005, with respect to any judgment or settlement occurring on or after January 1, 2005.  
 
